DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims:1 and dependents are rejected under 35 U.S.C. 112, second paragraph, as failing to set forth the subject matter which applicant(s) regard as their invention.  Specifically the use of the word “close” when indicating a value, duration, numerical range, location, shape, or comparative sizing or proximity is considered indefinite as the specification or arguments previously presented fails to provide some standard for measuring that degree; and there is no standard that is recognized in the art for measuring the meaning of the term of said degree.Terms of Degree: When a term of degree is used in the claim, the examiner should determine whether the specification provides some standard for measuring that degree. If the specification does not provide some standard for measuring that degree, a determination must be made as to whether one of ordinary skill in the art could nevertheless ascertain the scope of the claim (e.g., a standard that is recognized in the art for measuring the meaning of the term of degree). The claim is not indefinite if the specification provides examples or teachings that can be used to measure a degree even without a precise numerical measurement (e.g., a figure that provides a standard for measuring the meaning of the term of degree). During prosecution, an applicant may 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:(a) A patent may not be obtained though the invention is not identically disclosed or described as set  forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-3,5,7,9-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Publication 20120319410 to Ambrosek in view of US Publication 20130298557 to Treece and further in view of US Publication 20020121091 to Gilbreth.
claim 1, Ambrosek discloses a method for storing electric energy by converting the electric energy into thermal energy, and then generating power by means of a gas turbine system comprising a compressor (224 Fig 2), a gas turbine and a power generator (206,212) at least a low-temperature storage unit (214), wherein the electric energy is stored in a form of high-temperature heat above a turbine outlet temperature (Par 0022-0023), in a high temperature thermal storage unit (202), and that during a power generation phase, a compressed gas working fluid from the compressor is heated to a temperature close to the turbine outlet temperature in one of said first or second low temperature storage units (Par 0022-0023), and then heated to a temperature level of at least a desired turbine inlet temperature in the high-temperature storage unit (Par 0022-0023,0029).
While Ambrosek discloses the low temperature storage unit is a recuperator (214) Gilbreth discloses how recuperator are inherently temperature storage devices due to their large thermal mass (Par 0029), as such Ambrosek discloses a low-temperature storage unit (214).
Ambrosek does not expressly disclose a first and a second low-temperature storage unit.
Treece discloses how a recuperator may be a first and second recuperator (or as understood in light of Gilbreth a first and second thermal storage) (612A,B Par 00141).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Ambrosek such that the recuperator 214 is two recuperators Treece as this would allow for a greater ability to salvage waste heat, and specific tailoring based on device sizes to increase overall efficiency. Further it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
As to claim 2, Ambrosek discloses cooling in the high-temperature storing unit during a power generation phase only takes place down to the turbine outlet temperature (Par 0022-0023). Additionally this would have been obvious as the system would necessitate at least a temperature available from the heat source above the turbine outlet to function as a temperature lower than the turbine outlet would create a thermal deficit in the system. Further as the low temperature recuperators can only heat the exhaust up to the turbine outlet temperature this flow can inherently only cool the high temperature heat storage to such temperature.
As to claim 3, Ambrosek discloses wherein the compressed gas from the compressor is supplied to at least one heat exchanger in order to recover gained waste heat as usable heat (waste heat from turbine 214, it could further be obvious that a third recuperator could be used at this location for reasons stated above).
As to claim 5, Ambrosek discloses the high-temperature storage unit is heated to a temperature above the desired turbine inlet temperature TIT using electric energy (Par 0029).
claim 7, while Ambrosek discloses the gas serving as working fluid is air or another oxygenic gas during the power generation phase (Fig 2).
As to claim 9, while Ambrosek discloses the conversion of electric energy to thermal energy for the high temperature storage unit occurs through electric resistance or induction (Par 0029).
As to claim 10, while Ambrosek discloses Device for storing electric energy by converting the electric energy into thermal energy, comprising a compressor, a gas turbine and a power generator, at least a first and a second low-temperature storage unit, and at least one high-temperature storage unit installed downstream of the compressor for heating a working fluid exiting one of the low-temperature storage units up to a desired turbine inlet temperature (As cited and rejected Claim 1 above).
As to claim 11, Ambrosek discloses a heat exchanger installed downstream of the compressor, which cools the working fluid and recovers gained waste heat as usable heat (waste heat from turbine 214, it could further be obvious that a third recuperator could be used at this location for reasons stated above).

Claims 4,6,12-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over the modified US Publication 20120319410 to Ambrosek as applied to claim 1,10 above in view of US Patent 6799425 to Emmel.
claim 4,12, Ambrosek does not expressly disclose the compressed gas from the compressor is cooled by water injection after downstream of the compressor.
Emmel discloses the compressed gas from the compressor is cooled by water injection after downstream of the compressor using a cooling injection and bypass (17, Fig 3).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Ambrosek to include the compressed gas from the compressor is cooled by water injection after downstream of the compressor using a cooling injection and bypass the high temperature energy store using the teachings of Emmel to adjust heat input to the turbine and to cool the turbine input as needed to increase overall system efficiency and keep the system within operational limits. 
As to claim 6,13, Ambrosek as modified by Emmel above, discloses the desired turbine inlet temperature and the a turbine output can be regulated through a bypass line and a bypass valve (see rationale and combination of rejection Claim 4 above).

Allowable Subject Matter
Claims 8,15 allowed and Claim 14,16 if 112 issues are resolved.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE whose telephone number is (571)270-1406.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.